Zeller, J. (dissenting).
Plaintiff’s basic premise, as expressed in its brief, is that defendant has so imitated plaintiff’s advertising, business and place of business that plaintiff’s prospective customers are deceived and his business damaged. In my opinion the evidence in this case fails to establish these contentions.
Plaintiff calls itself “ Santa’s Workshop ” and conducts an exhibit at North Pole, New York which it opened in 1949. In an area that amounts to the perimeter of an ellipse, plaintiff maintains what is described as a village, consisting of several buildings designated as Santa’s house, a post office, blacksmith shop, several workshops, Saint Nick’s Chapel, Mother Hubbard’s house, and a barn. Near the center of the area, the North Pole is depicted by a refrigerated pole kept coated with ice and roaming about the village are tamed wild and domestic animals such as deer, sheep, goats and rabbits which customers are permitted to pet and feed. A live Santa Claus, who is attended by persons dressed as gnomes and elves and storybook characters such as Little Red Riding Hood, Little Bo-Peep, Snow White, Jack and Jill and Little Miss Muffet are also impersonated and present in the village. The entrance to the village is through a gateway over which is a cutout of Santa Claus in a sleigh being pulled by eight reindeer harnessed in pairs. The reindeer have been caricaturized as cartoon type animals with shorter noses and horns and bigger heads and other characteristics not found in nature.
The theme of the North Pole and Santa Claus, his home, his workshop, his gnomes and elves, and his tame animals has been widely used by plaintiff in its publicity and advertising. On the premises postcards are sold which show Santa, his sleigh *269and reindeer; Santa, his white deer and the North Pole; Santa at home with his reindeer; the elves and gnomes at work; as well as various scenes in the village. Souvenirs and gifts hearing similar imprints are sold and have been widely distributed throughout the northeastern United States. The income from the sale of these postcards, souvenirs and gifts amounts to hundreds of thousands of dollars. Publicity for the enterprise has been wide spread by means of descriptive articles published in newspapers and magazines of national circulation. Writers of such articles have interchangeably used the names of Santa, Santa Claus, St. Nick, St. Nicholas and Kris Kringle in referring to the legendary character who dominates the theme of Santa’s Workshop.
Defendant has been in business in the Adirondack area since 1915, or more than 30 years longer than plaintiff. He conducts two establishments at which he exhibits animals. One is located at Ausable Chasm and the other just on the outskirts of Lake Placid and prior to 1950 both of the defendant’s places of business were known as “ Sterling-Alaska Fur Farms ” and were used principally to raise and display wild fur-bearing animals such as mink, wolves, lynx and beaver. In that year, defendant changed his name to “ Sterling-Alaska Fur and Game Farms ” and added tame deer, llamas, goats and donkeys which are allowed to roam free and which visitors may feed and pet. At about the same time, defendant changed his advertising and adopted the term “ St. Nick’s Animals ” as an advertising slogan.
In his advertising defendant uses five large billboards which are dominated by a Santa seated in a sleigh drawn by three pairs of reindeer. A typical sign also contains the words ‘‘ Fur and Game Alive and Tame. Here are 1000 St. Nick’s Animals. Sterling-Alaska Fur and Game Farms, Lake Placid ”. He also advertises in the Adirondack Guide. For example, in 1954 his full-page advertisement in the Adirondack Guide was captioned “ St. Nick’s Animals Are Calling You ”. It contains a picture of a typical Santa Claus standing beside a white reindeer. It invites the reader to see 1,000 live mink, lynx, wolves, badgers, mountain sheep, deer, black bears and foxes. It also states that furs may be purchased at “ less than wholesale ”. The front 'fences of both of defendant’s establishments prominently advertise his name in black letters three feet high and the fact that he has an animal exhibition. The fences advertise to prospective customers a list of animals on exhibit. Over the entranceways are large cutouts of Santa Claus and a white deer. Also over *270the Ausable Chasm entranceway is a large billboard of Santa Claus seated in a sleigh drawn by eight reindeer with the legend in large letters “ Here Are 500 St. Nick’s Game and Fur Animals ”.
Thus, it is evident that there are marked distinctions between plaintiff’s business and defendant’s business, and plaintiff’s advertising and defendant’s advertising. True, both parties use caricatures of Santa Claus in advertising but defendant, by accompanying words, carefully distinguishes his business from plaintiff’s. To affirm the judgment granted by the Official Referee is to hold that plaintiff, simply by using caricatures of Santa Claus for a few months before defendant did, has thereby acquired a monopoly on the use of such caricatures in the Adirondack area.
Plaintiff in its own advertising has never stressed the term “ St. Nick’s Animals ” in referring to the tame pets roaming its village. It is not unreasonable for defendant to refer to the many animals in his establishment which are usually associated — as is Santa Claus — with the far north as “ St. Nick’s Animals ”. Santa Claus and St. Nick, like Jack Frost, the Easter Bunny, Uncle Sam and Father Time, are names in the public domain. Because plaintiff has a St. Nick’s Chapel should not exclude defendant from having “ St. Nick’s Animals ” where defendant, by use of words and means, so adequately distinguishes his business from plaintiff’s.
Judge Learned Hand expressed the rule of unfair competition very succinctly when he wrote in Yale Elec. Corp. v. Robertson (26 F. 2d 972, 973): “ The law of unfair trade comes down very nearly to this * * * that one merchant shall not divert customers from another by representing what he sells as emanating from the second”. Considering all the factors involved, it appears to me that defendant does not represent his establishments as being that of plaintiff. The judgment should be reversed and the complaint dismissed.
Coon, Halpern and Gibson, JJ., concur with Bergan, J.; Zeller, J., dissents, in an opinion, and votes to reverse the judgment and dismiss the complaint.
Judgment modified, on the law and facts, by reducing the damages allowed to $35,000 and, as thus modified, affirmed, without costs. Settle order.